PER CURIAM.
The parties' consent judgment provides that “John F. Klees, shall pay Gladys P. Klees Louisiana Civil Code Article 1601 permanent, periodic alimony, which is contractual ... for a period of thirty six (36) months.... The parties agree and IT IS ORDERED that there shall be no increases or decreases [in the monthly payments of] permanent, periodic alimony under any at all circumstances.” The court of appeal erred in concluding that under the consent judgment Mr. Klees’ contractual obligation for alimony was governed by the conditions of La.Civ.Code art. 160, including termination upon remarriage. The consent judgment is clear. Mr. Klees is contractually obligated to pay permanent, periodic alimony for thirty-six months without qualification. The consent judgment’s reference to article 160 was merely intended to describe the type of alimony Mr. Klees had agreed to pay, i.e., permanent, periodic alimony as opposed to alimony pendente lite. This reference was not intended to qualify his contractual obligation. The court of appeal erred in holding otherwise. Accordingly, the judgment of the court of appeal is vacated and set aside and the judgment of the trial court dismissing Mr. Klees’ motion to terminate alimony is reinstated.

. Article 160 was redesignated as Article 112 pursuant to Acts 1990, No. 1008, § 8, and Acts 1990, No, 1009, § 10, effective January 1, 1991.